DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim(s) recite(s) classifying the quality of repair response after injury by measuring mRNA expression of a group of specific genes. Such correlation of quality of repair response on the level of mRNA expression is a law of nature, therefore it is a judicial exception. This judicial exception is not integrated into a practical application because there is no other steps in the method involving practical application. “A claim that integrates an exception into a practical application will rely on, or use, that exception in some further step”.  See MPEP 2106.01(d).  In the instant case, claims just end with an explanation of the law of nature; it doesn’t take further action based on that law of nature.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 has additional element of measuring mRNA expression level of several genes, recited at a high level of generality, and seems to include any and all methods of obtaining these expression levels.  These techniques are well-known, routine, and conventional as evidenced by Liew et al (US 2011/0020809, 
As a whole claims simply inform relevant audience about the natural correlation and provide a calculation to measure the correlation, but there is nothing in the claims requiring particular application of the recited calculation or any elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, instant claims are not patent eligible under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635